Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of Claims
Claims 15, 18-20, 25, 28, 29, 33-37, 40, 45, and 47-52 are pending in the instant application. Claims 29, 45, and 49-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 15, 18-20, 25, 28, 33-37, 40, 47, and 48 is contained herein.

Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 1/28/2022 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 7/25/2022.

Status of Rejections
Improper Markush Grouping Rejection

The rejection of claims 15, 18-20, 25, 28, 34-37, 47, and 48 is maintained.

Applicant’s arguments, see Remarks, filed 7/25/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 1/28/2022, have been fully considered but are not found persuasive.
Applicants argue that the examiner’s showing of the different classification of compounds under the cooperative patent classification system does not justify that the compounds of claim 15 do not belong to an art-recognized class. Also arguing that the examiner’s analysis does not take into consideration the compounds as a whole. The examiner respectfully disagrees.
To reiterate the rejection of record, the claims were rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). The examiner has shown on record that the alternatives as a whole may be classified differently as seen below:
For example the following chemical class of compounds as a whole may be obtained:
1) wherein X = Z = -CH, Y = N:  (classified as substituted imidazo[1,5-c]pyrimidines in C07D 487/04);
2) wherein X = Y = Z = -CH:  (classified as substituted imidazo[1,5-a]pyridines in C07D 471/04 );
This list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. 
It appears that Applicant does not argue that indeed these different groups encompassed by the claims may be classified differently. Thus, the first requirement is not met as described above. Additionally, the compounds were viewed as a whole wherein the groups obtained may be selected from substituted imidazo[1,5-c]pyrimidines, substituted imidazo[1,5-a]pyridines, etc. A similar analysis and affirmation of an Improper Markush rejection was seen in Ex parte Chongxi Yu et al. (Appeal No. 2019-00112, PTAB 2019) wherein the groups were shown to be repugnant to scientific classification using the same classification analysis shown by the examiner in the instant case.
Lastly, Applicants argue that the data presented in the disclosure supports that the claimed compounds share a common use. The majority of the limited examples fall within the scope of the elected species (wherein X = Z = -CH, Y = N classified as substituted imidazo[1,5-c]pyrimidines in C07D 487/04). The examples do not embrace other possibilities such as wherein X=Y=Z= CH, X=Y=Z= N, etc. that would show that these particular class of alternatives would possess the same use as the other limited working examples in the claims. Thus, both prongs have failed to been met by Applicant and the rejection is maintained. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds of the formula I wherein X = Z = -CH, Y = N) to overcome the rejection.


New Rejections

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




1.	Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over STN REGISTRY RN 2223537-86-6.
STN REGISTRY teaches the following compound and its related information:

    PNG
    media_image1.png
    497
    743
    media_image1.png
    Greyscale


wherein X=Y=Z= -CH, R1,2 = H, and ring A = 5-membered heteroaryl substituted with alkyl substituted heterocycle. Thus, the claims are anticipated.

Conclusion
Claims 15, 18-20, 25, 28, 34-37, 47, and 48 are rejected. Claims 33 and 40 are objected to for being dependent on a rejected base claim but would be allowable if written in independent form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624